DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to application 17262312 filed on 01/22/2021. Claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. CN202010694693.4, filed in China on 07/17/2020, has been received.

Drawings
The drawings are objected to because page 1 of the drawings contains two figures but only one label, i.e. “FIG. 1”, whereas page 2 of the drawings contains two figures but three labels, i.e. “Fig. 2A”, “Fig. 2B” and “Fig. 3A”. According to [0026] of the specification of the instant application, it is believed that label “Fig. 2A” should corresponds to the bottom figure of page 1. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be 

Claim Objections
Claims 11 and 18 are objected to because of the following informalities: 
In lines 1-2 of claim 11, “the light emitting device D1” should read “the light emitting device”.  
In lines 3-4 of claim 18, “the second scan signal line” should read “a second scan signal line” OR change the dependency of claim 18 to depend from claim 16, being that claim 14 does not have the limitation “a second scan signal line” rather it is first introduced in claim 16. For the purpose of examination, “the second scan signal line” of claim 18 is interpreted “a second scan signal line”.
Appropriate correction is required.


Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takahara et al. (US Patent Pub. No. 2009/0201231 A1) in view of Yu (US Patent Pub. No. 2018/0061915 A1).
Regarding claim 14, Takahara teaches A display panel (Takahara, Fig. 3, display panel 34), comprising: a plurality of pixels and a pixel driving circuit controlling the pixels to emit light (Takahara, Fig. 3 and [0147], pixels 15 disposed in a matrix; Takahara, Fig. 1, pixel configuration of display device), wherein the pixel driving circuit comprises: 
a light-emitting device forming the pixels (Takahara, Fig. 1, EL element 15); 
a driving transistor configured to provide a driving current to the light-emitting device; (Takahara, Fig. 1, drive transistor 11a) 

an initialization transistor (Takahara, transistor 11f); and
a compensation transistor (Takahara, transistor 11b); 
wherein a gate of the compensation transistor is connected to a compensation control signal line, one of source or drain of the compensation transistor is connected to a gate of the driving transistor, and another of the source or the drain is connected to a source or a drain of the driving transistor (Takahara, Fig. 1, gate of 11b is connected 17c, i.e. compensation control signal line, source or drain 11b is connected to gate of 11a, the other of source or drain of 11b is connected to a source or drain of 11a); and 
wherein a gate of the initialization transistor is connected to a scan signal line, one of the source or the drain of the initialization transistor is connected to the potential variable signal line, and another of the source or the drain of the initialization transistor is connected to the gate of the driving transistor (Takahara, Fig. 1, gate of 11f is connected to 17d, i.e. scan signal line, source or drain of 11f is connected to Vrst, the other of source or drain of 11f is connected to gate of 11a).
Takahara does not seem to explicitly teach wherein the initialization transistor and the compensation transistor have semiconductor layers made of different materials.
However in a related art of forming pixel driving circuit, Yu teaches the use of transistors having semiconductors layers made of different materials, specifically a transistor connecting between a gate and source or drain of the drive transistor of a circuit, which corresponds to transistor 11b of Takahara, is implemented with different 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to implement the transistors of Takahara with transistor of different semiconductor layers as suggested by Yu. The suggestion/motivation would have been in order to simplify TFT process step in manufacturing and minimize problem of luminance increase in black gray scale level (Yu, [0014]-[0019]).
Regarding claim 16, Takahara in view of Yu teaches the limitations of the parent claim 14 and further teaches the pixel driving circuit further comprises: 
a data writing transistor (Takahara, Fig. 1, transistor 11c), and a gate of the data writing transistor is connected to a second scan signal line (Takahara, Fig. 1, gate of transistor 11c connected to 17a), one of source or drain of the data writing transistor is connected to a data signal line (Takahara, Fig. 1, drain or source of transistor 11c connected to 18; Takahara, [0216], video signal output to the source signal line 18), and another of the source or the drain is connected to one of the source or the drain of the driving transistor (Takahara, Fig. 1, other of drain or source of transistor 11c is connected to the other drain or source of transistor 11a); and 
a storage capacitor (Takahara, Fig. 1, maintain capacitor 19a), and an upper plate of the storage capacitor is connected to a first voltage terminal (Takahara, Fig. 1, one electrode of maintain capacitor 19a is connected to Vdd), a lower plate of the of the storage capacitor is connected to a source or a drain of the initialization transistor or a 
Regarding claim 17, Takahara in view of Yu teaches the limitations of the parent claim 14 and further teaches the pixel driving circuit further comprises: 
a first switch transistor (Takahara, Fig. 1, transistor 11e), and a gate of the first switch transistor is connected to a light-emitting control signal line (Takahara, Fig. 1, gate of transistor 11e connected to 17b; Takahara, [0220]-[0221], 17b cause the EL element to emit light, i.e. light-emitting control), one of source or drain of the first switch transistor is connected to a first voltage terminal (Takahara, Fig. 1, source or drain of transistor 11e connected to Vdd), and another of the source or the drain the first switch transistor is connected to one of the source or the drain of the driving transistor (Takahara, Fig. 1, other source or drain of transistor 11e connected to source or drain of transistor 11a); and 
a second switch transistor (Takahara, Fig. 1, transistor 11d), and a gate of the second switch transistor is connected to the light-emitting control signal line (Takahara, Fig. 1, gate of transistor 11d connected to 17b), one of source or drain of the second switch transistor is connected to the source or the drain of the driving transistor (Takahara, Fig. 1, source or drain of transistor 11d is connected to source or drain of transistor 11a), and another of the source or the of the driving transistor is connected to .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takahara et al. (US Patent Pub. No. 2009/0201231 A1) in view of Yu (US Patent Pub. No. 2018/0061915 A1) and Lee et al. (US Patent Pub. No. 2018/0122298 A1)
Regarding claim 15, Takahara in view of Yu teaches the limitations of the parent claim 14. Takahara in view of Yu does not seem to explicitly teach the semiconductor layers of the initialization transistor and the compensation transistor have different carrier mobilities; a carrier mobility of the semiconductor layer of the initialization transistor is greater than a carrier mobility of the semiconductor layer of the compensation transistor; or a carrier mobility of the semiconductor layer of the initialization transistor is less than a carrier mobility of the semiconductor layer of the compensation transistor.
However, Yu teaches the two different semiconductor materials corresponds to oxide TFT and LTPS TFT (Yu, Fig. 6 and [0066], ST3 is implemented as oxide TFT whereas the remaining TFT are implemented as LTPS TFT, i.e. different TFT technologies with different semiconductor layers).
And that it is known in the art that the two different TFT/technologies have different carrier mobilities; a carrier mobility of one technology is greater than a carrier mobility of another technology; or a carrier mobility of the one technology is less than a carrier mobility of the other technology (Lee, [0021], LTPS and oxide semiconductor material have different electron mobility).
. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takahara et al. (US Patent Pub. No. 2009/0201231 A1) in view of Yu (US Patent Pub. No. 2018/0061915 A1) and Hwang et al. (US Patent Pub. No. 2016/0275869 A1)
Regarding claim 18, Takahara in view of Yu teaches the limitations of the parent claim 14. Takahara in view of Yu does not seem to explicitly teach the pixel driving circuit further comprises: 
a reset transistor, wherein a gate of the reset transistor is connected to a second scan signal line, one of source or drain of the reset transistor is connected to a reset signal line, and another of the source or the drain of the reset transistor is connected to an anode of the light-emitting device, and the reset transistor and the initialization transistor have a semiconductor layer made of a same material.
However, in a related art of providing a pixel circuit for a display, Hwang teaches a reset transistor (Hwang, Fig. 5, transistor T29), wherein a gate of the reset transistor is connected to a scan signal line (Hwang, Fig. 5, gate of transistor T29 connected to GI), one of source or drain of the reset transistor is connected to a reset signal line (Hwang, Fig. 5, source or drain of transistor T29 connected to Vinit), and another of the source or the drain of the reset transistor is connected to an anode of the light-emitting 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include a reset transistor as suggested by Hwang in the pixel circuit of Takahara in view of Yu. The suggestion/motivation would have been in order to eliminate/reduce the problem of unwanted light emission of the OLED (Hwang, [0084]-[0086]).
Takahara in view of Yu and Hwang does not seem to explicitly teach the reset transistor and the initialization transistor have a semiconductor layer made of a same material.
However, Yu teaches in Fig. 6 and [0066] that only ST3 is implemented as oxide TFT whereas the remaining TFT are implemented as LTPS TFT, hence when implementing the combination of pixel circuit of Takahara in view of Yu and Hwang, everything except ST3 use the same material and would suggest that the reset transistor and the initialization transistor to have a semiconductor layer made of a same material.

Allowable Subject Matter
Claims 1-13 are allowed.
Claims 19 and 20  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 and its dependent claims, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to a pixel driving circuit comprising an initialization transistor and a compensation transistor of different types. The above cited prior art references teach similarly a pixel circuit with initialization transistor and compensation transistor (see above rejection for more detail). However, the specifics of the potential variable signal provided to the initialization transistor and that it dynamically compensate the gate voltage of the driving transistor during light-emitting phase in the manner claimed as a whole, is not sufficient taught or suggested in the prior art.
Regarding claim 19 and its dependent claim, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to a pixel driving circuit comprising an initialization transistor and a compensation transistor of different types. The above cited prior art references teach similarly a pixel circuit with initialization transistor and compensation transistor (see above rejection for more detail). However, the specifics of having a conductive layer arranged in the manner claimed as a whole, is not sufficient taught or suggested in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Patent Publication No. 2005/0017934 A1 to Chung et al. discloses a similar invention as recited, specifically a pixel circuit of similar structure, see Fig. 4.
U.S. Patent Publication No. 2009/0027310 A1 to Kim discloses a similar invention as recited, specifically a pixel circuit of similar structure, see Fig. 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DONG HUI LIANG/Primary Examiner, Art Unit 2693